DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. Patent No. 3,768,112) in view of Taneda (U.S. Patent No. 8,615,840B1).
Regarding Independent Claim 1, Kolb teaches a windshield wiper system (Fig. 1) for wiping a windshield (windshield, 10) of a vehicle (Fig. 1), wherein the wiper system includes: a wiper (wipers, 11) mounted on a movable support element (carriages, 25 and 25’); a guiding device (guide track means, 28; and endless band, 18) for guiding the support element (25, 25’) along a predefined trajectory (Fig. 1); a motor (motor, 13) mounted on the support element (25, 25’) providing traction power to move the support element (25, 25’) along the predefined trajectory (Annotated Fig. 1); and wherein the wiper system is configured to move the wiper (11), relative to the windshield (10), with a translation movement between first (Annotated Fig. 1) and second positions (Annotated Fig. 1), and with a movement perpendicular to the windshield  (10) between the second position (Annotated Fig. 1) and a third position (Annotated Fig. 1).  

    PNG
    media_image1.png
    417
    813
    media_image1.png
    Greyscale

Kolb does not explicitly teach a rotation movement perpendicular to the windshield.
Taneda, however, teaches a wiper (20) with a translation movement (Fig. 2) and a rotation movement (Fig. 4) perpendicular to the windshield (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Kolb to further include a rotation movement perpendicular to the windshield, as taught by Taneda, to provide a device where the wiper is located outside of the drivers field of vision, thus providing safer driving conditions to the driver.
Regarding Claim 2, Kolb, as modified, teaches the windshield wiper system (Fig. 1) wherein: the guiding device includes a first rail (18; Fig. 1) and a second rail (28; Fig. 1); the first rail (18) is configured to guide the support element (25, 25’) in translation between the first and second positions (Annotated Fig. 1); and the second rail  (28) comprises a first portion (Annotated Fig. 1) of the second rail (28) and a second portion (Annotated Fig. 1) of the second rail (28), the first portion (Annotated Fig. 1) of the second rail (28) being parallel to the first rail (18) and configured to guide the support element (25, 25’) in translation between the first and second positions (Annotated Fig. 1), and the second portion (Annotated Fig. 1) of the second rail (28) extending from the first portion (Annotated Fig. 1) of rail with a curved shape (Fig. 1) around the rotation axis (Annotated Fig. 1), the second portion (Annotated Fig. 1) of the second rail (28)  being further configured to guide the support element (25, 25’) in rotation around the rotation axis (Annotated Fig. 1) between the second (Annotated Fig. 1) and third (Annotated Fig. 1) positions.  
Regarding Claim 3, Kolb, as modified, teaches the windshield wiper system (Fig. 1) further comprising a first guiding wheel (17) engaged with the first rail (18) and one or several second guiding wheels (rollers, 33 – 35) 3(rollers, 33 – 35)(engaged with the second rail (28), the first guiding wheel (17) acting as a pivot allowing a rotation movement of the support element (25, 25’) around the rotation axis (Annotated Fig. 1) when the wiper (11) is in the second position (Annotated Fig. 1).  
Regarding Claim 4, Kolb, as modified, teaches the windshield wiper system (Fig. 1) wherein the wiper (11) is fixed on the support element (25, 25’) with no degree of freedom in rotation (Abstract – rigidly mounted).  
Regarding Claim 6, Kolb, as modified, teaches the windshield wiper system (Fig. 1) wherein the motor (13) is an electric motor (Col. 2, line 57).  
Regarding Claim 5, Kolb, as modified, teaches the windshield wiper system (Fig. 1) wherein the guiding device (Fig. 1) includes at least one linear guiding rail (18) configured to guide the support element (25. 25’) in translation between the first and second positions (Annotated Fig. 1).
Kolb does not teach the wiper system further includes an additional motor mounted on the support element and connected to the wiper so as to rotate the wiper around the rotation axis, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional motor, as claimed since it has been held that mere duplication 
Regarding Independent Claim 8, Kolb teaches a vehicle (Fig. 1) including a windshield (windshield, 10) and a windscreen wiper system (Fig. 1) for cleaning a windshield (10), wherein the wiper system includes: a wiper (wipers, 11) mounted on a movable support element (carriages, 25 and 25’); a guiding device (guide track means, 28; and endless band, 18) for guiding the support element (25, 25’) along a predefined trajectory (Fig. 1); a motor (motor, 13) mounted on the support element (25, 25’) providing traction power to move the support element (25, 25’) along the predefined trajectory (Fig. 1); and wherein the wiper system is configured to move the wiper (11), relative to the windshield (10), with a translation movement between first (Annotated Fig. 1) and second positions (Annotated Fig. 1), and with a rotation movement around a rotation axis (Annotated Fig. 1) perpendicular to the windshield  (10) between the second position (Annotated Fig. 1) and a third position (Annotated Fig. 1).  
Regarding Claim 10, Kolb teaches a vehicle but fails to explicitly teach wherein the vehicle is an industrial vehicle, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Kolb to explicitly teach an industrial vehicle as required by claim since such a modification would have involved a mere change in a component. A change of one vehicle to another is generally recognized as being within the level of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. Patent No. 3,768,112) in view of Gaucher et al. (U.S. Patent No. 10,336,301 B2). 
Regarding Claim 7, Kolb, as modified, teaches all of the elements of claim 8 as discussed above.
Kolb does not explicitly teach the windshield wiper system wherein the guiding device includes a rack and the motor drives a pinion coupled to the rack. 
Gaucher, however, teaches the windshield wiper system wherein the guiding device (device, 2; Fig. 1)  includes a rack (rack, 20) and the motor (motor assembly, 8) drives (via drive shaft, 6) a pinion (fixed pinion, 18)  coupled to the rack (20; Fig. 1).
.

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. Patent No. 3,768,112) in view of Jeuffe (EP 1 571 068 A1). 
Regarding claim 9, Kolb teaches all of the elements of claim 8 as discussed above.
Kolb does not explicitly teach the vehicle of claim 8 further comprising a protection screen arranged at an edge of the windshield and being configured to hide the wiper of the wiper system when the wiper is in the first position.  
Jeuffe, however, teaches a protection screen (tilting flap, 9) arranged at an edge of the windshield (2) and being configured to hide the wiper (4) of the wiper system (Fig. 1) when the wiper is in the first position (Fig. 1; Paragraphs [0028] and [0029]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Kolb to further include a protection screen arranged at an edge of the windshield and being configured to hide the wiper of the wiper system when the wiper is in the first position, as taught by Jeuffe, to provide a device where the wiper is located outside of the drivers field of vision, thus providing safer driving conditions to the driver.
Response to Arguments
Applicant’s arguments, filed November 29, 2021 with respect to rejected claims 1 – 10 under 35 U.S.C 102 have been fully considered and are persuasive; therefore the rejection has been withdrawn. 
Although Kolb teaches a wiper system, the reference fails to teach a rotation movement perpendicular to the windshield.
Applicant argument in regards to teaching a motor mounted on the support element, however, however, is not persuasive and this portion of the rejections is maintained.
Applicant argues that “the electric element of Kolb is mounted on the chain drive 15, not on the movable carriage 25, 25'. 
Examiner respectfully disagrees, as Kolb teaches an electric motor 13, drives through a reducing worm gear transmission 14 a chain wheel or pulley 15 and that a push rod 24 is articulated to chain 15 at one end, and has another end articulated to a carriage 25 which is rigidly connected with one end portion 38 of one wiper 11. A common guide means 28 in the form of a hollow bar 28. Carriages 25, 25' are each provided with a supporting plate 31 carrying three journals 32 on which three follower rollers 33, 34, 35 with spherical surfaces are rotatably mounted. The arrangement is such that two follower rollers 33 and 34 engage the upper guide track 29, while the third follower roller 35 engages the lower guide track 30, guide tracks 29 and 30 being provided on opposite sides of guide means 28 to prevent relative displacement between the follower rollers 33, 34 and 35 and the guide track means 29, 30 of the guide means 28.

    PNG
    media_image2.png
    380
    308
    media_image2.png
    Greyscale

Applicant’s arguments, filed November 29, 2021 with respect to amended claims 1 – 10 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. Kolb in view of Taneda are applicable to teaching the structural elements of the instant application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723